Dismissed and Memorandum Opinion filed October 8, 2013.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-13-00167-CR

                      MARK BRIAN MORRIS, Appellant

                                        V.
                       THE STATE OF TEXAS, Appellee

                    On Appeal from the 209th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1356410

                 MEMORANDUM                      OPINION


      A jury convicted appellant of manufacture or delivery of a controlled
substance. Prior to commencement of the punishment phase of trial, appellant
reached an agreement with the State regarding punishment. In accordance with the
agreement, the court assessed punishment at three years in prison. The trial court
certified that this is a plea bargain case and appellant has no right to appeal; the
court further certified that appellant waived the right to appeal. We dismiss the
appeal for want of jurisdiction.

      In its brief, the State contends appellant waived his right to appeal after the
jury found him guilty.     A valid waiver of the right to appeal will prevent a
defendant from appealing without the consent of the trial court. Tex. Code Crim.
Proc. art. 1.14(a); Monreal v. State, 99 S.W.3d 615, 617 (Tex. Crim. App. 2003).
When a defendant waives his right of appeal as part of an agreement on sentencing
and the agreement is followed by the court, his waiver is made knowingly,
intelligently, and voluntarily. See Ex parte Delaney, 207 S.W.3d 794, 798–99
(Tex. Crim. App. 2006).

      In this case, the record shows that appellant bargained for an agreed sentence
in exchange for waiving his right of appeal. The record reflects the following
occurred prior to punishment:

      THE COURT: Are you entering your pleas of true to each one of
      these freely and voluntarily?
      THE DEFENDANT: Yes, sir.
      THE COURT: You understand by pleading true, the range of
      punishment becomes by confinement in the Department of Criminal
      Justice for not less than 2 years nor more than 20 years and an
      optional fine not to exceed $10,000. You understand that?
      THE DEFENDANT: Yes, sir.
      THE COURT: Under the law, I do not have to accept the following
      plea bargaining. If I refuse to follow the plea bargaining, it becomes
      my duty to allow you to withdraw your plea. I understand also that
      you have reached a plea bargain. And it’s also my understanding that
      one of the conditions of that plea bargain, if I accept it, is that you
      waive the right to appeal this entire case; is that correct?
      THE DEFENDANT: Yes, sir.
                                         *****

      THE COURT: Then the plea bargain is three years confinement in
      Texas Department of Criminal Justice.
                                         2
      MS. BURTON [prosecutor]: Yes.
      THE COURT: Mr. Morris, is that your understanding of what the plea
      bargain is?
      THE DEFENDANT: Yes, sir.
      THE COURT: On your plea of true, I do find the allegations are true
      and pursuant to the plea bargain, I will assess your punishment at
      three years confinement in the Texas Department of Criminal Justice.

      By waiving his right of appeal as part of an agreement on sentencing,
appellant’s waiver was made knowingly, intelligently, and voluntarily, and he may
not appeal any matters unless the trial court first grants permission. Delaney, 207
S.W.3d at 798–99. The record does not contain evidence that the trial court
granted permission to appeal; therefore, the record supports the trial court’s
certification that appellant waived his right of appeal.

      Accordingly, we dismiss the appeal for want of jurisdiction.


                                               PER CURIAM



Panel consists of Justices McCally, Busby, and Donovan.
Do Not Publish — TEX. R. APP. P. 47.2(b).




                                           3